 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    GLENFORD BUDD,                                 Case No. 2:16-cv-00613-RFB-BNW
12                      Petitioner,                  ORDER
13           v.
14    RENEE BAKER, et al.,
15                      Respondents.
16

17          Petitioner having filed an Unopposed Motion for Extension of Time (Third Request) (ECF

18   No. 45), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's Unopposed Motion for Extension of

20   Time (Third Request) is GRANTED. Petitioner will have up to and including December 23,

21   2019, to file a Second Amended Petition for Writ of Habeas Corpus.

22          DATED: September 25, 2019
23                                                            ______________________________
                                                              RICHARD F. BOULWARE, II
24                                                            United States District Judge
25

26
27

28
                                                    1
